Citation Nr: 0014549	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1978.

This appeal arose from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
pseudofolliculitis barbae and which assigned it a 
noncompensable evaluation effective July 24, 1996.

The veteran's representative, in the April 2000 Informal 
Hearing Presentation, referred to the claim of entitlement to 
service connection for muscle strain of the chest and back.  
However, this issue is still pending before the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court").  Therefore, the Board of 
Veterans' Appeals (Board) does not have jurisdiction over 
this issue at the present time and no decision will be 
rendered.  


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in March 1998.  The 
purpose of this examination was to determine an etiology for 
his pseudofolliculitis barbae; as a consequence, the disorder 
itself was not adequately described by the examiner, since 
this was not the focus of the examination.  Moreover, the 
veteran has alleged that his condition has worsened since 
this examination.  Therefore, it is determined that another 
examination would be helpful in ascertaining the current 
degree of severity of the service-connected 
pseudofolliculitis barbae.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA dermatological examination by 
a qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected 
pseudofolliculitis barbae.  The examiner 
should differentiate, to the extent 
possible, between those symptoms caused 
by the service-connected 
pseudofolliculitis barbae and any other 
skin condition.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is requested to indicate in 
the examination report that the claims 
file has been reviewed.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for a 
compensable evaluation for the service-
connected pseudofolliculitis barbae.  If 
the decision remains adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




